Citation Nr: 1455015	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and anxiety.

2. Entitlement to an evaluation in excess of 10 percent for residuals of a left femur stress fracture with lateral myofascial thigh pain.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to April 1976, of which 228 days were lost.  He was convicted by a special court-martial in January 1976, and his sentence included confinement at hard labor for six months.
 
These matters come before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Portland, Oregon.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

During the Board hearing, the Veteran indicated that he wished to withdraw his appeal relating to the issue of entitlement to an earlier effective date for the award of service connection for a left thigh disorder.  As the appeal relating to this issue was withdrawn on the record at a hearing, the withdrawal is valid and that issue is no longer before the Board. 38 C.F.R. § 20.204(b)(1) (2014).

While one of the Veteran's claims was initially limited to the question of entitlement to service connection for PTSD, a December 2010 VA examination shows that he has been diagnosed with other psychiatric disorders, to include major depression and anxiety.  The issue has therefore been broadened to include entitlement to service connection for any acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals VA treatment records from December 1999 to June 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issues of entitlement to an evaluation in excess of 10 percent for residuals of a left femur stress fracture with lateral myofascial thigh pain, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed stressor occurred during a period of incarceration.  The Veteran has not alleged that any other events resulted in his acquired psychiatric disorders, and there is no competent evidence linking an acquired psychiatric disorder to a creditable period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, major depression and anxiety, was not incurred in or aggravated during a period of creditable active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.15, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In December 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also informed that alternative sources of information can be used to substantiate a claim of PTSD based on personal assault.  The issue was readjudicated in July 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Any defect as to the adequacy of a December 2010 VA examination or in regard to VA's duties to notify and assist is harmless error in light of the fact that even if the Veteran's claim is accepted as true, as discussed below, service connection cannot be granted.

At the June 2014 Board hearing, testimony was elicited by the representative and the undersigned regarding the appellant's symptomatology during and since service; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2014).

Legal Principles and Analysis

The Veteran claims entitlement to service connection for an acquired psychiatric disorder.  He specifically alleges that he suffered sexual trauma while incarcerated at the United States Disciplinary Barracks at Fort Leavenworth.  In this regard, the record shows that the appellant was convicted at a January 1976 special court-martial and sentenced, inter alia, to confinement at hard labor for six months.  In March 1976 the appellant began a period of confinement at the Disciplinary Barracks.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6.  

VA regulations define a "service-connected" disability as one in which the disability was incurred or aggravated in line of duty in the active military, naval, or air service. See 38 C.F.R. § 3.1(k). "In line of duty" has been defined as an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.1(m). 

For purposes of service-connected benefits, active service is countable for purposes of computation of service time exclusive of time spent on time lost on absence without leave (without pay), under arrest (without acquittal) in desertion, and while undergoing sentence of court-martial.  38 C.F.R. § 3.15 (emphasis added). 

To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in qualifying service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125 (2014). 

The Veteran has consistently maintained that the only events that caused his acquired psychiatric disorders took place while he was incarcerated.  In particular, in a November 2010 statement, the Veteran identified three separate incidents of sexual assault - two attempted rapes and one rape - which he asserted occurred within a 21-day period in 1976 at Fort Leavenworth.  Subsequent correspondence from the appellant and statements made at the June 2014 Travel Board hearing reiterate those basic contentions.  The Veteran's DD-214 confirms that he separated from active duty at the United States Disciplinary Barracks at Fort Leavenworth and a review of his personnel records indicates that the incarceration resulted from a conviction following more than 200 days of unauthorized absence.  While the December 2010 VA examiner opined that the alleged sexual assaults caused his PTSD, major depression, and anxiety, the examiner did not link those disorders to any other event.  

Here, the decision of the Board is dictated by the law.  In this regard, even assuming arguendo that the appellant was assaulted while a prisoner at the Disciplinary Barracks, any service while incarcerated was not active service.  38 C.F.R. § 3.15.  Since the claimed event responsible for the diagnosed psychiatric disorder does not relate to an event that occurred while on active duty, it follows that service connection may not be granted as a matter of law.

Further, there is no evidence indicating that a psychosis was compensably disabling within a year of separation from active duty service, nor is there evidence of a continuity of symptomatology since service.   38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1338-40.

Thus, after a thorough review of the entirety of the evidence in this case, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder based upon stressor events that allegedly occurred during the Veteran's non-creditable service must be denied as the law is dispositive against the claims. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In regard to the Veteran's recognized active service, the preponderance of the evidence is also against the claim as the appellant has not alleged, nor does the evidence reveal, that he experienced any specific traumatic event during that period that can be, or has been, related to his current diagnoses of posttraumatic stress disorder, anxiety or depression.  Therefore, the Veteran's appeal must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety is denied.


REMAND

At the June 2014 Travel Board hearing, the Veteran alleged that his service-connected residuals of a left femur stress fracture with lateral myofascial thigh pain had worsened since the December 2010 VA examination.  The appellant should therefore be scheduled for a VA examination to evaluate the current severity of his left thigh disorder.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Outstanding VA treatment records also need to be obtained.  While the Veteran noted at the June 2014 hearing that he had continued to receive treatment at the VA outpatient clinic in Eugene, Oregon, the most recent VA treatment records associated with the claims file are from June 2013.

As the Veteran's claim for individual unemployability benefits is based in part on his service-connected left thigh disorder, the claim is deferred pending further development.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who has treated him for residuals of a left femur stress fracture with lateral myofascial thigh pain during the period on appeal.  After securing any necessary authorization from the appellant, obtain all identified records not already contained in the claims file.  In addition to records identified by the Veteran, the AOJ should obtain any VA treatment records from June 2013 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his residuals of a left femur stress fracture with lateral myofascial thigh pain.  In accordance with the latest worksheet for rating this disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of left thigh disorder.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.

The examiner must also describe all functional impairment due to the service-connected residuals of a left femur stress fracture with lateral myofascial thigh pain, to specifically include a discussion as to any effect on employability.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


